Opinion filed May 30, 2014




                                      In The


        Eleventh Court of Appeals
                                  ____________

     Nos. 11-13-00292-CR, 11-13-00293-CR, 11-13-00294-CR, &
                        11-13-00295-CR
                                  ____________

                      DERICK NHEKAIRO, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee


                   On Appeal from the 441st District Court
                          Midland County, Texas
      Trial Court Cause Nos. CR40252, CR40383, CR40384, & CR40385


                     MEMORANDUM OPINION
      After three witnesses testified at trial, Derick Nhekairo pleaded guilty before
the jury to three first-degree felony offenses of aggravated assault with a deadly
weapon and causing serious bodily injury to a person with whom he had a dating
relationship (No. 11-13-00292-CR, No. 11-13-00293-CR, and No. 11-13-00294-
CR) and to one second-degree felony offense of aggravated assault (No. 11-13-
00295-CR). The jury assessed Appellant’s punishment for each of the first-degree
felony offenses at confinement for sixty years and a fine of $10,000 and for the
second-degree felony offense at confinement for twenty years and a fine of
$10,000. The trial court ordered that the sentences run concurrently. We dismiss
these appeals.
        Appellant’s court-appointed counsel has filed a motion to withdraw in each
of these appeals. In each appeal, the motion is supported by a brief in which
counsel professionally and conscientiously examines the record and applicable law
and states that he has concluded that the appeal is frivolous. Counsel has provided
Appellant with a copy of the brief in each appeal and advised Appellant of his right
to review the record and file a response to counsel’s brief. A response has not been
filed.1 Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); In re Schulman, 252 S.W.3d 403 (Tex. Crim.
App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684
(Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.
1969); and Eaden v. State, 161 S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeals are without merit
and should be dismissed. Schulman, 252 S.W.3d at 409.
        We note that counsel has the responsibility to advise Appellant that he may
file a petition for discretionary review with the clerk of the Texas Court of
Criminal Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal
cases, the attorney representing the defendant on appeal shall, within five days
after the opinion is handed down, send his client a copy of the opinion and
judgment, along with notification of the defendant’s right to file a pro se petition

        1
          By letter, this court granted Appellant thirty days in which to exercise his right to file a response to
counsel’s briefs.

                                                        2
for discretionary review under Rule 68.”). Likewise, this court advises Appellant
that he may file a petition for discretionary review pursuant to TEX. R. APP. P. 68.
      The motions to withdraw are granted, and the appeals are dismissed.


                                                           PER CURIAM


May 30, 2014
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          3